DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 03/10/2021.
Claims 1-4, 6-17 and 19-22 are pending.
Claims 5 and 18 have been cancelled.
Claims 21-22 are newly added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rola Aylo (reg # 75234) on 01/11/2022.

The claims have been amended as the follows.

1.	(Currently Amended) A system for application modeling framework, comprising:
a user interface;
a memory configured to store operations;
one or more processors configured to perform the operations comprising:
receiving, via the user interface, an application specification comprising an application algorithm;

analyzing execution dependency of the first node on the second node comprising analyzing computational requirements, bandwidth requirements, and input trigger requirements of the first node and the second node based on parallelism of available resources;
determining a plurality of application execution paths based on the analyzed execution dependency for the first node and the second node; 
simulating the plurality of application execution paths on a computational platform configured based on input received via the user interface; 
based on the analyzed execution dependency of the first node on the second node and the simulation of the plurality of application execution paths, identifying a suggested node to be broken into two or more nodes, wherein the suggested node comprises the first node or the second node; and
generating a report for display, the report comprising:
an analysis of the application algorithm based on simulation of the plurality of execution paths on the computational platform on the parallelism of the available resources, and
an identification of the suggested node to be broken into two or more nodes, wherein the suggested node is identified further based on specific communication channel information applied for token transportation between the plurality of nodes.


2.	(Original) The system of claim 1, wherein the analyzing the execution dependency further comprises:
comparing performance of the application algorithm between concurrent data traffic at the first node at a first level and concurrent data traffic at the first node at a second level that is different from the first level. 

3.	(Original) The system of claim 1, wherein the analyzing the execution dependency further comprises:


4.	(Original) The system of claim 1, wherein the analyzing the execution dependency further comprises:
analyzing capacity limitation and backpressure imposed on the parallelism of the available resources based on a communication channel specified in communication channel information for inter-node communication between the first node and the second node, wherein the communication channel information is received via the user interface, and the communication channel comprises one or more of a shared memory, a local memory, a network memory, a pipe, and a message queue.

5.	(Canceled) 

6.	(Original) The system of claim 1, wherein the analyzing the input trigger requirements comprises:
analyzing transportation of an output token from the first node to the second node over a communication channel to determine the parallelism of the available resources, wherein the communication channel comprises one or more of a shared memory, a local memory, a network memory, a pipe, and a message queue, and wherein the output token of the first node is an input token of the second node.

 7.	(Previously Presented) The system of claim 1, the operations further comprising:
identifying one or more nodes of the plurality of nodes to delay an application execution path of the plurality of application execution paths based on simulation of the plurality of execution paths on the computational platform corresponding to one of the computational requirements, the bandwidth requirements, and the input trigger requirements of one or more downstream nodes in the application execution path, wherein the one or more downstream nodes cause delay in the application execution path based on one of the computational requirements, the bandwidth requirements, and the input trigger requirements.


receiving, at one or more computing devices, an application specification comprising an application algorithm;
extracting, at the one or more computing devices, from the application algorithm a first node and a second node, wherein the first node comprises a first component of the application algorithm, and the second node comprises a second component of the application algorithm, and wherein the first component is different from the second component;
analyzing, at the one or more computing devices, execution dependency of the first node on the second node comprising analyzing computational requirements, bandwidth requirements, and input trigger requirements of the first node and the second node based on parallelism of available resources;
determining, at the one or more computing devices, a plurality of application execution paths based on the analyzed execution dependency for the first node and the second node; 
simulating, at the one or more computing devices, the plurality of application execution paths on a computational platform configured based on input received via a user interface; 
based on the analyzed execution dependency of the first node on the second node and the simulation of the plurality of application execution paths, identifying, at the one or more computing devices, a suggested node to be broken into two or more nodes, wherein the suggested node comprises the first node or the second node; and
generating, at the one or more computing devices, a report for display, the report comprising: 
an analysis of the application algorithm based on simulation of the plurality of execution paths on the computational platform on the parallelism of the available resources, and
an identification of the suggested node to be broken into two or more nodes, wherein the suggested node is identified further based on specific communication channel information applied for token transportation between the plurality of nodes.

9.	(Original) The method of claim 8, wherein the analyzing the execution dependency further comprising:


10.	(Original) The method of claim 8, wherein the analyzing the execution dependency further comprising: 
analyzing, at the one or more computing devices, additional delay and input-output traffic generated based on communication delay specified in communication delay information for inter-node communication between the first node and the second node to determine the parallelism of the available resources, wherein the communication delay information is received via the user interface.

11.	(Original) The method of claim 8, wherein the analyzing the execution dependency further comprising:
analyzing, at the one or more computing devices, capacity limitation and backpressure imposed on the parallelism of the available resources based on a communication channel specified in communication channel information for inter-node communication between the first node and the second node, wherein the communication channel information is received via the user interface, and the communication channel comprises one or more of a shared memory, a local memory, a network memory, a pipe, and a message queue.

12.	(Original) The method of claim 8, wherein the first node and the second node are schedulable and runnable entities on the computational platform, and wherein the first node sends a request for allocation of computational and input-output (I/O) resources corresponding to the computational requirements and the bandwidth requirements associated with the first node, and the second node sends a request for allocation of computational and input-output (I/O) resources corresponding to the computational requirements and the bandwidth requirements associated with the second node.

13.	(Original) The method of claim 8, wherein the analyzing input trigger requirements comprises:
analyzing, at the one or more computing devices, transportation of an output token from the first node to the second node over a communication channel to determine the parallelism of 

14.	(Previously Presented) The method of claim 8, further comprising:
identifying, at the one or more computing devices, one or more nodes of the plurality of nodes to delay an application execution path of the plurality of application execution paths based on simulation of the plurality of execution paths on the computational platform corresponding to one of the computational requirements, the bandwidth requirements, and the input trigger requirements of one or more downstream nodes in the application execution path, wherein the one or more downstream nodes cause delay in the application execution path based on one of the computational requirements, the bandwidth requirements, and the input trigger requirements.

15.	(Currently Amended) A non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
receiving an application specification comprising an application algorithm;
extracting from the application algorithm a first node and a second node, wherein the first node comprises a first component of the application algorithm, and the second node comprises a second component of the application algorithm, and wherein the first component is different from the second component;
analyzing execution dependency of the first node on the second node comprising analyzing computational requirements, bandwidth requirements, and input trigger requirements of the first node and the second node based on parallelism of available resources;
determining a plurality of application execution paths based on the analyzed execution dependency for the first node and the second node; 
simulating the plurality of application execution paths on a computational platform configured based on input received via a user interface; 
based on the analyzed execution dependency of the first node on the second node and the simulation of the plurality of application execution paths, identifying, at the one or more 
generating a report for display, the report comprising:
an analysis of the application algorithm based on simulation of the plurality of execution paths on the computational platform on the parallelism of the available resources, and
an identification of the suggested node to be broken into two or more nodes, wherein the suggested node is identified further based on specific communication channel information applied for token transportation between the plurality of nodes.

16.	(Original) The non-transitory, tangible computer-readable device of claim 15, wherein for the analyzing the execution dependency, the operations further comprise:
comparing performance of the application algorithm between concurrent data traffic at the first node at a first level and concurrent data traffic at the first node at a second level that is different from the first level.

17.	(Original) The non-transitory, tangible computer-readable device of claim 15, wherein for the analyzing the execution dependency, the operations further comprise:
analyzing additional delay and input-output traffic generated based on communication delay specified in communication delay information for inter-node communication between the first node and the second node to determine the parallelism of the available resources, wherein the communication delay information is received via the user interface; and
analyzing capacity limitation and backpressure imposed on the parallelism of the available resources based on a communication channel specified in communication channel information for inter-node communication between the first node and the second node, wherein the communication channel information is received via the user interface, and the communication channel comprises one or more of a shared memory, a local memory, a network memory, a pipe, and a message queue.

18.	(Canceled) 


analyzing transportation of an output token from the first node to the second node over a communication channel to determine the parallelism of the available resources, wherein the communication channel comprises one or more of a shared memory, a local memory, a network memory, a pipe, and a message queue, and wherein the output token of the first node is an input token of the second node.

20.	(Previously Presented) The non-transitory, tangible computer-readable device of claim 15, wherein the operations further comprise:
identifying one or more nodes of the plurality of nodes to delay an application execution path of the plurality of application execution paths based on simulation of the plurality of execution paths on the computational platform corresponding to one of the computational requirements, the bandwidth requirements, and the input trigger requirements of one or more downstream nodes in the application execution path, wherein the one or more downstream nodes cause delay in the application execution path based on one of the computational requirements, the bandwidth requirements, and the input trigger requirements.

21. (Currently Amended) The system of claim 1, wherein the suggested node 


22. (Currently Amended) The method of claim 8, wherein the suggested node 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193